Title: February—1785
From: Washington, George
To: 

 



   Tuesday 1st. Mercury at 29 in the Morning, 28 at Noon and 34 at Night.
Snowing, raining, or Hailing all day & Night and very disagreeable.
Wind at No. Wt. and West the whole time.
 


Wednesday 2d. Mercury at 28 in the Morning 32 at Noon and  at Night.
The Snow this morning is about 9 Inches deep & pretty well compressed.
Wind at No. West and very cold.
Mr. Scott went away after Breakfast. Employed myself (as there could be no stirring without) in writing Letters by the Post and in Signing 83 Diplomas for the members of the Society of the Cincinnati and sent them to the care of Colo. Fitzgerald in Alexandria—to be forwarded to General Williams of Baltimore the Assistant Secretary of the Society.


   
   The Society of the Cincinnati, founded in 1783, was open to American officers who had served for three years in the army, or were in the army at the end of the Revolution, and to French officers of the rank of colonel

and above. Later, naval officers were also included. The hereditary nature of the new society in particular aroused much bitter opposition. It was usual practice for GW to sign blank diplomas and send them to the state secretaries to be completed and issued to members (HUMEEdgar Erskine Hume, ed. General Washington’s Correspondence concerning the Society of the Cincinnati. Baltimore, 1941., xi—xvii).



   
   Otho Holland Williams (1749–1794) was born in Prince George’s County, Md., the son of Joseph and Priscilla Holland Williams. He was secretary of the Maryland chapter of the Society of the Cincinnati and the first assistant secretary general of the national society. Williams had joined the army as a lieutenant in 1775 and retired as a brigadier general in 1783. After the war, he was appointed naval officer of Baltimore and, under the new Constitution, collector of customs for the port of Baltimore, a post he retained until his death.



 


Thursday 3d. Mercury this morning at 22 at Noon  and at Night 28.
Wind at No. West all day but it did not blow hard—clear & cold.
Mr. Benja. Dulany came here to Dinner & returned afterwards.
We concluded a bargain which has been long in agitation for the Exchange of his Land in this Neck which he & his wife have the reversion of for the tract I bought of Messrs. Adam Dow & McIver on Hunting Creek. The Exchange is simply Tract for Tract—but as he cannot put me in possession of his, Mrs. French his wife’s mother having her life in it he is to pay me, during that period—or until she shall relinquish her right therein, and the full & absolute possession is vested in me—the same annual rent I now receive from Mr. Dow—viz. One hundd. and twenty pounds Virga. Curry.
Writings & conveyances to this effect to be drawn by Mr. Charles Lee—Who from both is to be furnished with the necessary Papers.


   
   his land in this neck: a tract of 543 acres on Dogue Creek, part of the 5,000 acres granted by Lord Culpeper to Nicholas Spencer and John Washington in 1674. With the exception of a small tract still held by the heirs of Harrison Manley, GW, by this exchange, now would control the entire neck of land lying between Little Hunting Creek and Dogue Creek, which had composed the original grant. To own the whole grant had long been one of GW’s ambitions, and he made every effort over a period of years to purchase the French-Dulany land. In 1782 GW had bought the 376–acre Dow tract, located on Hunting Creek and up the Long Branch of Hunting Creek, for the express purpose of trading it for the French-Dulany land. However, despite Mrs. Penelope French’s earlier approval of a trade for land nearer her home, a change of heart had led to a stubborn refusal on her part to relinquish her lifetime rights to the land (Benjamin Dulany to GW, 28 Feb. 1782, and GW to Lund Washington, 21 Nov. 1782, two letters, DLC:GW; Lund Washington to GW, 20 Nov., 4 and 11 Dec. 1782 and 8 Jan. 1783, ViMtvL). It was not until 1786 that the Dulanys and GW finally prevailed

upon Mrs. French to sign a deed giving up her rights. Peter Dow, one of the former owners of the Hunting Creek Tract, was then living on that land (agreement between Dulany and GW, 4 Feb. 1785, PHi: Gratz Collection).



   
   Charles Lee (1758–1815), the brother of Col. Henry (Light Horse Harry) Lee, was naval officer of the South Potomac District. In 1789 he was appointed collector of customs at Alexandria and from 1793 to 1795 was a member of the Virginia General Assembly from Fairfax County. He also practiced law in Alexandria and after the Revolution handled much of GW’s legal work. In 1795 GW appointed him attorney general of the United States.



 


Friday 4th. Mercury at 22 in the Morng.—28 at Noon and at 32 at Night.
Calm, clear, and very pleasant over head, all day.
The Snow began to melt a little.
The two Miss Blackburns left this after breakfast, in order to return home—but it is to be feared they would meet with some difficul⟨ty⟩ at the ferry at Occoquan.
 


Saturday 5th. Mercury at 25 in the Morning—32 at Noon & 32 at Night.
Day lowering with appearances of Snow. In the Morning the Wind (tho’ there was not much of it) was at No. West. At Noon there was scarce any and towards night that which did blow came from the No. East.
 


Sunday 6th. Mercury at 31 in the morning—38 at Noon and 39 at Night.
Morning lowering with appearances of Snow or rain. Abt. Noon the Sun came out—but soon disappeared and became thick & lowering. No Wind.
Doctr. Brown was sent for to Frank (waiter in the House) who had been seized in the Night, with a bleeding of the Mouth from an Orifice made by a Doctr. Dick who some days before attempted in vain to extract a broken tooth & coming about 11 Oclock stayed to Dinner & returned afterwards.


   
   Elisha Cullen Dick (1762–1825), of Alexandria, was a Pennsylvanian who had received his medical degree from the University of Pennsylvania in 1782. He settled in Alexandria after taking his degree and soon became a popular member of Alexandria society. One of the founders of the Masonic lodge at Alexandria, he served as its master 1787–99, except for a year and a half when GW was master. He held several offices in Alexandria, including that of mayor. GW seems not to have used Dick’s services again after his servant’s unfortunate experience. Dick was, however, one of the doctors called in for consultation by Dr. Craik during GW’s final illness.



 



   
   
Monday 7th. Mercury at 39 this morning—44 at Noon and 48 at Night.
Day clear, perfectly calm, Warm & pleasant. The Snow began to dissolve fast.
 


Tuesday 8th. Mercury at 39 in the morning—42 at Noon—46 at Night.
Morning lowering—clear at Noon, & cloudy afterwards.
Wind in the forenoon abt. So. East. Afterwards it veered more Easterly, & blew fresher. Thawed a good deal.
Finding that I should be very late in preparing my Walks & Shrubberies if I waited till the ground should be uncovered by the dissolution of the Snow—I had it removed Where necessary & began to Wheel dirt into the Ha! Haws &ca.—tho’ it was it exceeding miry & bad working.


   
   ha! haws, &ca: A ha-ha wall was a sunken wall which prohibited cattle from approaching the house, but left an uninterrupted view of the landscape.



 


Wednesday 9th. Mercury at 44 in the morning—at Noon 50 and at Night 56.
Morning lowering—but clear, calm, warm & pleast. afterwards

which with the rain that fell last night had uncovered the ground in many places & was dissipating the Snow very fast.
   
   Transplanted an English Walnut tree from the Corner near where the old School house stood to the opposite side wch. with the one that was moved in the fall were intended to answer the two remaining ones—but from their size and age I have little expectation of their living. Also moved the Apricots & Peach Trees which stood in the borders of the grass plats which from the same causes little expectation is entertained of their living. These were placed under the Wall in the North Garden on each side of the Green House and an old pair tree was movd at the same time into the lowr. Square of the South Garden from which less hopes of its living were entertained than of any of the others.
Road to where my Dogue run people were grubbing in the Mill Swamp & Meadow.
In the Afternoon Fanny Bassett returned from Doctr. Craiks accompanied by his son William.

  
   
   The schoolhouse was a small building at the west end of the north garden. The greenhouse was located at the north end of the north garden, and at this time was incomplete. GW had undertaken the construction of the greenhouse soon after his return from the war. On 11 Aug. 1784 he wrote his former aide, Tench Tilghman, for the dimensions and other details of a greenhouse at Mrs. Margaret Tilghman Carroll’s plantation in Maryland (RPJCB). Tilghman replied on 18 Aug., sending details and sketches (DLC:GW). Completion of the building was delayed, and not until 1787 were the roofing and flooring finished (Mount Vernon Store Book, ViMtvL).



   

   
   The two wings designed as slave quarters were not finished until after 1791 (GW to Anthony Whitting, 14 Aug. 1791, ViMtvL).



 


Thursday 10th. Mercury this Morning at 46 at Noon  and at Night 52.
Day clear, calm, & pleasant until the Evening when it grew a little hazy & the Sunset in a bank. The little wind that stirred came from the Southward.
Road up to Alexandria today and dined with Colo. Fitzgerald.
 


Friday 11th. Mercury at 46 this Morning—51 at Noon and the same at Night.
The first part of the Morning was hazy & rather cool. Before Noon it grew clear, warm, and pleasant and towards the Evening it lowered & the Sun set in a bank.
The Wind in the Morning was Northwardly. Afterwards it got round to the Southward but there was very little of it.
Employed all day in marking the ground for the reception of my Shrubs.
In the Evening a Mr. Andrews, Jeweller in Philadelphia,

called to shew me an Eagle medal, which he had made, & was about to offer as Specimen of his Workmanship to the Members of the Society of Cincinnati in hopes of being employed by them in that way. He was accompanied by a Mr.  name not known.

   
   
   eagle medal: Maj. Pierre-Charles L’Enfant, a French engineer who served in the Continental Army, designed the badges and diplomas for the Society of the Cincinnati and had them produced in France. He returned to America with a supply in time for the May 1784 meeting. The medal was a gold eagle, with an enameled medallion on its breast bearing a motto and a representation of Lucius Quintus Cincinnatus, the Roman general-farmer after which the Society was named. It was suspended from a sky-blue ribbon edged in white (HUMEEdgar Erskine Hume, ed. General Washington’s Correspondence concerning the Society of the Cincinnati. Baltimore, 1941., xii—xiv). Jeremiah Andrews advertised the medals for sale in the Pa. Packet, 5 July 1787.



 


Saturday 12th. Mercury at 44 this Morning, 44 at Noon and 44 at Night.
Planted Eight young Pair Trees sent me by Doctr. Craik in the following places—viz.
2 Orange Burgamots in the No. Garden, under the back wall—3d. tree from the Green House at each end of it.
1 Burgamot at the Corner of the border in the South Garden just below the necessary.
2 St. Germains, one in each border (middle thereof) of the upper Squares by the Asparagas Bed & Artichoake Ditto upper bordr.
3 Brown Beuries in the west square in the Second flat—viz. 1 on the border (middle thereof) next the Fall or slope—the other two on the border above the walk next the old Stone Wall.
Received an Invitation to the Funeral of Willm. Ramsay Esqr. of Alexandria—the oldest Inhabitt. of the Town; & went up. Walked in a procession as a free mason—Mr. Ramsay in his life time being one & now buried with the Ceremony & honors due to one.
The ground getting uncovered, I again with my people from the Quarters, began to clean up the ground under the Pines, and along the hollow of H. Hole & its branches. This Work I renewed yesterday, & contd. it to day.
Mr. Willm. Craik called and dined in his way home.
The Sun rose clear this Morning, but it soon overcast begun to Snow & then to rain wch. continued until abt. 10 Oclock. About Noon the wind sprung up pretty fresh from the No. West & grew colder.


   
   eight young pair trees: Varieties not previously mentioned are the St. Germain, a large, long pear which is picked green and allowed to ripen

for winter use, and the “Brown Beuries.” Many varieties were called Beurre or butter pears, which GW is here rendering as “Beuries.”



   
   Asparagus officinalis, asparagus, and Cynara scolymus, French or globe artichoke, were common garden vegetables at the Mansion House.



   
   william ramsay: GW undoubtedly means the earliest inhabitant of Alexandria.



 


Sunday 13th. Mercury at 34 this Morning, 38 at Noon, & the same at Night.
Wind at No. West all day but not fresh—clear & not unpleasant—ground hard froze.
 


Monday 14th. Mercury at 31 in the Morning—34 at Noon and 33 at Night.
Morning clear and calm—Ground hard froze. Wind afterwards, fresh from the No. West with flying Clouds which gave a rawness & chill to the air.
In company with Mrs. Washington made a visit to Colo. McCarty & family. Dined there and returned home afterwds.
 


Tuesday 15. Mercury at 28 this morning—at noon not observed, but at Night 36.
Morning fine, wind Southwardly, which shifted to the Eastward & grew colder. Abt. Noon it began to Snow, & continued to do so until past 3 oclock.
Went this day to ascertain the quantity of Land given to, and received from Mr. Willm. Triplett by way of exchange & to run a dividing line betwn. him & the Land I let Mr. Lund Washington—but the badness of the day prevented the execution. Thursday next I appointed to go again on this business.


   
   GW needed a small piece of land owned by William Triplett which bordered on GW’s tumbling dam and millrace. He proposed to give Triplett some small strips of land in exchange. The negotiations had gone on for years because of boundary disputes and GW’s long absence during the war. Some of the land GW was leasing to Lund Washington was also involved in the dispute. On 18 May 1785 a deed was signed giving Triplett 29 acres on the northwest side of the millrace. The acreage involved was part of land GW had bought from George Ashford and Simon Pearson, and also a small strip of wasteland granted him in 1771. In return, Triplett gave GW 26 acres on the lower, or east, side of the millrace with 5s. token fee (Fairfax County Deeds, Book P–1, 432–35, Vi Microfilm).



 


Wednesday 16th. Mercury at 36 in the Morning—45 at Noon & 49 at Night.
Wind Southwardly & pretty fresh in the forenoon—calm afterwards and somewhat lowering.

   
Transplanted along the So. side of the Wall of the No. Garden, the Ivy; which I had taken up with as much dirt about the roots of it as I could obtain.
Weather soft and thawing—the Southwardly having dissolved all the Snow that fell yesterday.


   
   ivy: Here GW is not referring to Hedera helix, the classic English ivy, or even to the domestic Parthenocissus quinquefolia, the Virginia creeper. Rather, it is Kalmia latifolia, the mountain laurel. Curtis’s Botanical Magazine, which GW had in his own library, reproduces a drawing of K. latifolia and describes it as vulgarly called mountain ivy. Writing some instructions to Lund Washington 19 Aug. 1776, GW explained his wishes for plantings in his groves by the mansion house (CSmH). In the south grove he wanted flowering trees such as crabapple, dogwood, and tulip poplar, interspersed with such evergreens as holly, pine, cedar, and ivy. Evidently he was attempting to produce a showy undergrowth among his flowering trees and was not calling for a climbing ivy. The flowers of GW’s ivy were coming

into bloom when he made his 30 May 1785 diary entry, another indication that this was mountain laurel.



 


Thursday 17th. Mercury at 39 in the Morng.—46 at Noon and 49, at Night.
Wind at No. West all day but not hard. Clear and cold in the Morning. More moderate about Noon & very pleasant in the Afternoon being calm.
In the morning early I went to Mr. L. Washingtons (to Breakfast) in order to finish the Work I had began on Tuesday last but after having plotted & measured the slipes which were to be given in Exchange for the Land below the Race, I found it did not agree with my former measurements & therefore left the business undetermined until I could go there again & run some lines of Harrisons Patent or compare it more carefully with my former works.
Dined with Mr. Willm. Triplett & returned home in the Afternoon—soon after which the two Doctr. Jenifers came, & stayed the Evening.

   
   
   The two doctors are Dr. Walter Hanson Jenifer and Dr. Daniel Jenifer, Jr. (1756–c.1809), of Maryland, sons of Daniel and Elizabeth Hanson Jenifer (see main entry for 28 Aug. 1774).



 


Friday 18th. Mercury at 36 this Morning, 40 at Noon and 44 at Night.
Not much Wind. In the forenoon, the little that blew was Northwardly—in the afternoon Eastwardly.
The two Doctr. Jenifers went to Alexandria after breakfast.
Planted border of Ivy under the No. side of the So. Garden wall.
Also four Lime or Linden Trees, sent me by Govr. Clinton of New York which must have been out of the ground since the middle of Novr. without any dirt about the Roots and only a covering of Mat. These were planted in the Serpentine Roads to the door—the 3d. trees on each side next the Walls & the second trees on each side next the grass plat.


   
   lime or linden trees: Tilia americana, linden or basswood. GW wrote to Gov. George Clinton that the seedlings had been delayed at Norfolk by the severity of the winter and that he did not expect them to live. He asked for other plants and seeds, saying he would make no apology because “I persuade myself you will have pleasure in contributing to an innocent amusement” (20 April 1785, DLC:GW).



 



Saturday 19th. Mercury at 40 in the Morning, 43 at Noon, and 48 at Night.
Morning lowering, but the Clouds dispelling about Noon, it became warm & pleasant afterwards. The Sun set in a bank.
Little or no wind at any time of the day.
Went to Mr. Tripletts and rectified the mistakes in running the Lines and finished the business respecting the quantities of Land given in Excha. and the partition between him and Mr. Lund Washington.
Finished planting Ivy in front of the Gardens.
My Nephew George Steptoe Washington came here to Dinnr. from the Acadamy at George Town.

   
   
   George Steptoe Washington (c.1773–1809) was the second of the three sons of Samuel Washington and his fourth wife, Anne Steptoe Washington. He and his younger brother, Lawrence Augustine Washington (1775–1824), were being educated under GW’s supervision and largely at his expense. Samuel Washington had left his estate badly encumbered by debts, and its proceeds were not enough to provide for his children. GW placed George and Lawrence in Rev. Stephen Bloomer Balch’s academy at Georgetown in 1784, but their extravagances led him to remove them in November 1785 to the Alexandria academy. The two boys were to cause problems for GW for several years. During his presidency, GW sent them to the University of Pennsylvania, and in 1792 both went to study law with Atty. Gen. Edmund Randolph, then living in Philadelphia (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 180, 270). The money that GW expended on behalf of the two nephews was never recovered, but by the terms of his will the debt, amounting to nearly £450, was erased.



 


Sunday 20th. Mercury at 43 in the Morning, 47 at Noon and 50 at Night.
Wind pretty fresh all day from the Southward. Morning lowering. About Noon great appearances of rain—but towards sunsetting the clouds dispersed and the Sun came out.
A large, but not a very distinct circle about the moon.
 


Monday 21st. Mercury at 42 in the Morning  at Noon, and 46 at Night. Wind at No. West, and pretty fresh all day—weather clear and very pleasant.
Went to Alexandria with Mrs. Washington. Dined at Mr. Dulany’s and exchanged Deeds for conveyance of Land with him & Mrs. Dulany—giving mine, which I bought of Messrs. Robt. Adam, Dow & McIvor for the reversion of what Mrs. Dulany is entitled to at the death of her Mother within the bounds of Spencer & Washington’s Patent.
Fanny Bassett who went on Thursday last to the wedding of

Miss Blackburn returned—accompanied by my Nephew Bushrod Washington. George Steptoe Washington returned this morning to the Academy at George Town & in the Evening the Manager of his & Brothers Estate came here with some money for their use—Sent by my Brother Charles.

   
   
   The manager of the estate of George Steptoe Washington and his brother was Robert Carter (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 229, 301).



 


Tuesday 22d. Mercury at 36 in the Morning, 42 at Noon and the same at Night.
Wind pretty fresh all day from the No. Wt. and Cool. Weather perfectly clear—ground hard froze. Removed two pretty large & full grown Lilacs to the No. Garden gate—one on each side, taking up as much dirt with the roots as cd. be well obtained—also a Mock Orange to the Walk leading to the No. Necessary.
I also removed from the Woods and old fields, several young Trees of the Sassafras, Dogwood, & red bud to the Shrubbery on the No. Side the grass plat.


   
   Syringa vulgaris, lilac, and Philadelphus coronarius, mock orange.



 


Wednesday 23d. Mercury at 36 in the Morning—40 at Noon and 42 at Night.
In the Morning it was calm and clear. About 10 oclock the wind, for about an hour, blew pretty fresh and cool from the No. West. It then shifted to the Eastward—died away and grew cloudy and towards Night had all the appearances of falling weather.
Planted trees on the South Shrubbery similar to those of yesterday, in the South Shrubbery except the Lilacs for which I thought the ground too wet.
Brought down a number of young Aspan trees from one Saml. Jenkins’s near the old Court House to transplant into the Serpentine Avenues to the Door. As they came late I had the roots buried until they could be transplanted in the places they are intended to grow.


   
   In his second reference to “South Shrubbery” in this entry GW apparently should have written “North Shrubbery.” aspan trees: Populus tremuloides, aspen or quaking aspen.



   
   Fairfax Old Court House was built in 1742 on the road leading from Hunting Creek to Key’s, or Vestal’s, Gap. In 1755 the county seat was moved to Alexandria and in 1800 removed to its present location southwest of the old courthouse, on the road from Alexandria to Williams’, or Snickers’ Gap (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 321–26).



 



   
Thursday 24th. Mercury at 40 in the Morning, 44 at Noon and 42 at Night.
About two Inches of Snow fell in the Night. Before daylight, it began to rain, and continued to do so until near Sundown when it ceased, & the horizon became clear to the Westward.
Prevented by the weather from preparing my grounds or transplanting trees.
Wind Eastwardly in the forenoon & westwardly afterwds.
 


Friday 25. Mercury at 40 in the Morng. 42 at Noon and 38 at Night.
Wind Westwardly and cloudy all day—rather cool—although the ground was not frozen this morning.
Laid off part of the Serpentine Road on the South side the grass plat, to day. Prevented going on with it, first by the coming in of Mr. Michael Stone about 10 oclock (who went away before noon)—then by the arrival of Colo. Hooe, Mr. Chas. Alexander, & Mr. Chs. Lee before dinner and Mr. Crawford, his Bride & sister after it.
The same cause prevented my transplanting trees in my Shrubberies, & obliged me to cover the roots of many which had been dug up (particularly Dogwood, Maple, Poplar, & Mulberry) the ground not being marked for their reception.
Colo. Hooe, Mr. Chs. Alexander & Mr. Lee went away after Dinner.



   
   GW is probably referring to Michael Jenifer Stone (1747–1812), the son of David Stone and his second wife, Elizabeth Jenifer Stone, of Charles County, Md. Stone served in the Maryland House of Delegates 1781–83, as a member of the Maryland ratification convention in 1788, and in the federal House of Representatives 1789–91. He was appointed judge of the first Maryland judicial district in 1791. mr. crawford: probably Nathaniel Craufurd and his new wife, Sarah Blackburn Craufurd.



 


Saturday 26th. Mercury at 33 in the Morning, 38 at Noon and 37 at Night.
Wind at No. West all day and at times pretty fresh—more or less cloudy and in the evening lowering. The ground was hard froze this morning.
Finished laying out my Serpentine Roads. Dug most of the holes where the trees by the side of them are to stand and planted some of the Maple which were dug yesterday and some of the Aspan which had been brought here on Wednesday last.
 


Sunday 27th. Mercury at 30 in the Morning 34 at Noon and 37 at Night.
Weather clear—Wind fresh from the No. West all day.
After Breakfast Mr. Crawford, his wife & Sister went away—they crossed at my Fer⟨ry⟩ to Marlborough. Mr. Bushrod Washington also set off for his fathers passing through Maryland.
 


Monday 28th. Mercury at 33 in the Morning 36 at Noon and 43 at Night.
Wind No. Wt. & westerly all day & cool—ground hard froze—Flying clouds but no appearance of rain.
Planted all the Mulberry trees, Maple trees, & Black gums in my Serpentine walks and the Poplars on the right walk—the Sap of which and the Mulberry appeared to be moving. Also planted 4 trees from H. Hole the name unknown but of a brittle wood which has the smell of Mulberry.


   
   black gums: Nyssa sylvatica.



